   Case 18-00728-SMT           Doc 84     Filed 04/25/19 Entered 04/25/19 12:04:11                Desc Main
                                         Document      Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF COLUMBIA


    IN RE:
                                                             Case No. 18-00728-SMT
    LORIE LYNN RONES                                         Chapter 13
                                                             Section 341 Meeting:1/28/2019
                                                             Confirmation Hearing:04/26/2019
                        Debtor

                TRUSTEE’S RECOMMENDATION REGARDING CONFIRMATION OF
                               PLAN FILED APRIL 22, 2019

    Comes now Nancy L. Spencer Grigsby, Trustee of the above-captioned estate, and having reviewed the

proposed plan, along with the Proofs of Claims filed to date, and having conducted an examination of the debtor,

under oath, at the Meeting of Creditors pursuant to 11 U.S.C. §341(a) on the above-captioned date, represents to

this Honorable Court that said proposed plan complies with the provisions of 11 U .S.C. §1325; and therefore, the

Trustee recommends confirmation.

    WHEREFORE, the Trustee recommends confirmation of the plan filed on April 22, 2019.


                                                         Respectfully Submitted,
                                                         /s/ Nancy L. Spencer Grigsby
    Date: April 25, 2019
                                                         Nancy L. Spencer Grigsby
                                                         Chapter 13 Trustee
                                                         185 Admiral Cochrane Dr.
                                                         Suite 240
                                                         Annapolis, MD 21401
                                                         ngrigsby@ch13md.com

                                        CERTIFICATE OF SERVICE

            I hereby certify that on April 25, 2019 , a copy of the foregoing Trustee’s Recommendation, was
    served on the debtor’s attorney electronically via the CM/ECF system, and on the Debtor:


    Lorie Lynn Rones
    2920 Pennsylvania Ave, Se
    Washington, DC 20020
    Debtor

    Kevin Judd Esq via email
    bkadmin@juddlawfirm.com
                                                         /s/ Nancy L. Spencer Grigsby
                                                         Nancy L. Spencer Grigsby
                                                         CHAPTER 13 TRUSTEE
